—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 13, 2001, which assessed BH Multi Color Corporation for additional unemployment insurance contributions.
BH Multi Color Corporation, a manufacturer of fine jewelry, challenges a decision of the Unemployment Insurance Appeal Board finding that BH’s use of claimant’s services as an experienced stone setter created an employment relationship resulting in BH’s liability for additional unemployment insurance contributions. We affirm. Claimant testified that after demonstrating his ability to BH’s satisfaction, he was directed *709to report to BH on certain days during particular hours. Although claimant supplied his own tools, BH supplied the work place, jewelry settings and stones to be used. The majority of the work was performed at BH premises, however, when busy, claimant would take some jewelry pieces to work on at home. Claimant testified that he could not refuse to work on a piece assigned to him and it was BH who determined the priority of the work to be done and guidelines for the style of the piece. Claimant was paid by the piece, which were subject to inspection after they were completed. The jewelry was returned for repair if it was not satisfactory. Claimant was directed to keep a log of the jewelry pieces he worked on which was then regularly submitted to BH for payment. Any time off was subject to approval by BH. In view of the foregoing, we find substantial evidence to support the Board’s decision finding that BH exercised sufficient control of the overall structure, pace and standard of the work to be done to establish the existence of an employer/employee relationship (see Matter of Ramirez [Gottlieb Jewelry—Commissioner of Labor], 256 AD2d 705).
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.